Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO RESTRICTION REQUIREMENT
Applicant’s response with respect to the RESTRICTION REQUIREMENT filed on January 03, 2022 have been fully considered. Claims 7-13 are elected by applicant for examination. Claims 7-13 are pending and remain for further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 7-13 are rejected under 35 U.S.C. 103 as being un-patentable over T Davison et al (U.S. Patent Application Publication No. 2017/0289084 A1) in view of Spear (U.S. Patent Application Publication No. 2013/0007505 A1).

As to claim 7, Davison et al teach a method for load-balancing a delivery of messages over a plurality of connection oriented sessions from a plurality of applications, the method being implemented by at least one processor in a Kafka messaging platform environment (see abstract, figure 1, pars. 0004 & 0005), the method comprising: obtaining a first subscription from a first application containing a first load balancing group identification; assigning a first subscription identification to the first subscription (figures 1-2, pars. 0040-0041,obtaining and assigning unique identifier to cluster for a subscription); transmitting a subscribe response that includes the first subscription identification; receiving, a notification event that includes the first subscription identification; and attempting to deliver a message to the first application (figures 1-2, pars. 0042-0043, broadcasting a response with messages information and attempting to deliver a message to the application).


Spear teaches that caching a mapping of the first load balancing group identification to a list of subscription identifications and a mapping of the first subscription identification to a connection oriented session; and attempting to deliver a message to the first application when the cached first subscription identification maps to a connection oriented session of the first application (figure 2 par. 0035, figure 3, pars. 0037-0038, mapping server ID with active server list and delivering a message to a proper server based on the mapping step).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Spear as stated above with the method of Davison et al for mapping ID with list and selecting a proper device/application for delivering a message/data because it would have improved the system efficiency and utilization and also improved over all service for the messaging system in a Kafka messaging platform environment.

As to claim 8, Davison et al teach that the notification event is received from an event provider that has received the notification event and randomly selected the first subscription identification from the list of subscription identifications (figure 1, par. 0039).
As to claim 9, Spear teaches that the attempting to deliver the message fails when using a first connection oriented session that corresponds to the first subscription identification, using the list of subscription identifications to identify a second connection oriented session that relates to a second application for which a corresponding subscription identification has a matching load balancing group identification as the first connection oriented session; and attempting to deliver the message to the second application (figure 2 par. 0035, figure 3, pars. 0037-0038, mapping server ID with active server list and delivering a message to a proper server based on the mapping step).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Spear as stated above with the method of Davison et al for switching connection to a proper active device/application for delivering a message/data because it would have improved the system efficiency and utilization and also improved over all service for the messaging system in a Kafka messaging platform environment.

As to claim 10, Davison et al teach that evaluating, by the at least one processor, a total number of subscription identifications for a first availability zone from among a plurality of availability zones and for the first load balancing group identification from among a plurality of load balancing group identifications; and triggering, by the at least one processor, a redistribution of connection oriented sessions with the first application (figures 1-2, pars. 0040 & 0043, figures 3-5, pars. 0045-0047, providing load balancing based on connections availability).
As to claim 11-13, they are also rejected for the same reasons set forth to rejecting claims 7-9 above, since claims 11-13 do not teach or define any new limitations than above rejected claims 7-9.

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Madhavan et al, U.S. Patent No. 11,178,091 B1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            January 14, 2022